Exhibit TEXAS-NEW MEXICO POWER COMPANY Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, 2008 2007 2006 2005 2004 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 12,416 $ 22,364 $ 25,728 $ 25,727 $ 25,855 Amortization of debt premium, discount and expenses 1,504 1,925 1,695 2,111 2,522 Other interest 4,420 827 1,437 (21 ) 72 Estimated interest factor of lease rental charges 571 844 367 377 279 Interest capitalized 1,025 332 209 200 370 Total Fixed Charges $ 19,936 $ 26,292 $ 29,436 $ 28,394 $ 29,098 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ 2,335 $ 29,055 $ 17,905 $ 25,183 $ 66,117 Fixed charges as above 19,936 26,292 29,436 28,394 29,098 Interest capitalized (1,025 ) (332 ) (209 ) (200 ) (370 ) Earnings Available for Fixed Charges $ 21,246 $ 55,015 $ 47,132 $ 53,377 $ 94,845 Ratio of Earnings to Fixed Charges 1.07 2.09 1.60 1.88 3.26
